Exhibit 10.2

 

NOLAND COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective April 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

PURPOSE AND HISTORY    1 ARTICLE I DEFINITIONS    2

1.01.

   Affiliate    2

1.02.

   Beneficiary    2

1.03.

   Board    2

1.04.

   Cause    2

1.05.

   Change in Control    3

1.06.

   Code    4

1.07.

   Committee    4

1.08.

   Company    4

1.09.

   Control Change Date    4

1.10.

   Definitions    4

1.11.

   Disability or Disabled    4

1.12.

   Eligible Employee    5

1.13.

   Good Reason    5

1.14.

   Participant    5

1.15.

   Regular Plan    6

1.16.

   Severance Plan    6

1.17.

   Supplemental Plan    6

1.18.

   Year of Service    6 ARTICLE II PARTICIPATION    7

2.01.

   In General    7

2.02.

   Termination of Employment    7 ARTICLE III BENEFITS    8

3.01.

   Retirement Benefit    8

3.02.

   Early Retirement Benefits    8

3.03.

   Death Benefits    8

3.04.

   Methods of Payment    9 ARTICLE IV VESTING    10 ARTICLE V TERMINATION,
AMENDMENT OR MODIFICATION OF SUPPLEMENTAL PLAN    11

5.01.

   Right to Amend or Terminate    11

5.02.

   Notice    11

5.03.

   Manner of Giving Notice    11

5.04.

   Discharge of Obligation    11



--------------------------------------------------------------------------------

ARTICLE VI OTHER BENEFITS AND AGREEMENTS    12 ARTICLE VII RESTRICTIONS ON
TRANSFER OF BENEFITS    13 ARTICLE VIII ADMINISTRATION OF THE SUPPLEMENTAL PLAN
   14

8.01.

   Supplemental Plan Administration    14

8.02.

   Reports and Records    14

8.03.

   Benefit Claims    14 ARTICLE IX GENERAL    15

9.01.

   No Guarantee of Employment    15

9.02.

   Funding    15

9.03.

   Supplemental Plan Binding    15

9.04.

   Interpretation of Supplemental Plan    15

9.05.

   Construction    15 ADOPTION    16 EXHIBIT I    17

 

ii



--------------------------------------------------------------------------------

PURPOSE AND HISTORY

 

The Board of Directors of Noland Company adopted the Supplemental Plan on the
recommendation of the Company’s Compensation Committee on April 11, 2005.

 

The purpose of the Supplemental Plan is to provide retirement benefits in
addition to those provided under the Improved Retirement Plan for Employees of
Noland Company. The Supplemental Plan is intended to be a plan that is unfunded
and maintained primarily for the purpose of providing a benefit for a “select
group of management or highly compensated employees,” as such phrase is used in
the Employee Retirement Income Security Act of 1974, as amended. The
Supplemental Plan must be administered and construed in a manner that is
consistent with that intent.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.01. Affiliate

 

Affiliate means any entity that is a member of a controlled group of
corporations, as defined in Code section 1563(a), determined without regard to
Code sections 1563(a)(4) and 1563(e)(3)(c), of which the Company is a member
according to Code section 414(b), and which has, with the approval of the Board,
adopted the Supplemental Plan by action of its board.

 

1.02. Beneficiary

 

Beneficiary means the person who will receive any benefits that may become
payable under the Regular Plan as a result of a Participant’s death.

 

1.03. Board

 

Board means the Board of Directors of Noland Company.

 

1.04. Cause

 

Cause means:

 

(a) the willful and continued failure of a Participant to perform substantially
the Participant’s duties with the Company or one of its affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Board, in the case of the Chief Executive Officer, or by the
Chief Executive Officer of the Company, in the case of any other Participant,
which specifically identifies the manner in which the Board or Chief Executive
Officer believes that the Participant has not substantially performed the
Participant’s duties, or

 

(b) the willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or its
reputation.

 

For purposes of this definition, no act or failure to act, on the part of a
Participant, will be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s act or omission was in the best interests of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity,

 

2



--------------------------------------------------------------------------------

together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Participant is guilty of the conduct described
in subparagraph (a) or (b) above, and specifying the particulars thereof in
detail.

 

1.05. Change in Control

 

Change of Control means:

 

(a) Reduction in Noland Entities Holdings. The consummation of a transaction
which results in Lloyd U. Noland, Jr. and Lloyd U. Noland, III, and their
affiliates (including members of their immediate families and entities owned or
controlled by any or all of them) (the “Noland Entities”) owning less than 51%
of (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”); or

 

(b) Board Composition. Individuals who, as of April 1, 2005, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Business Combination. Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), unless, following such
Business Combination:

 

(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 51% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the assets of the Company either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

(ii) no Person (excluding the Noland Entities, any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially

 

3



--------------------------------------------------------------------------------

owns, directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

 

1.06. Code

 

Code means the Internal Revenue Code of 1986, as amended.

 

1.07. Committee

 

Committee means the Compensation Committee of the Board, which shall be
responsible for the management and administration of the Supplemental Plan, in
accordance with Article VIII hereof.

 

1.08. Company

 

Company means Noland Company.

 

1.09. Control Change Date

 

Control Change Date means the date on which a Change in Control occurs.

 

1.10. Definitions

 

Except as otherwise specifically provided or modified herein, the terms Accrued
Benefit, Credited Service, Compensation and Covered Compensation, Early
Retirement Date, Normal Retirement Age, Normal Retirement Date and such other
terms as may be necessary to properly construe the Supplemental Plan are as
defined in the Regular Plan.

 

1.11. Disability or Disabled

 

A condition resulting from bodily injury or disease which renders a Participant
unable to engage in any occupation or employment for wage or profit, which is
expected to be permanent and continuous during the remainder of his life, and on
account of which the Participant is receiving short-term or long-term disability
benefits under the Noland Sick Pay Plan or any other disability plan or program
sponsored by the Company. A disability resulting from military service, for
which a government pension is payable, shall not be considered a Disability.
Failure of a Participant to furnish proper medical evidence or other relevant
data as the Company deems necessary or desirable, when requested, shall be
sufficient reason for the Company to determine that the Participant no longer
has a Disability.

 

4



--------------------------------------------------------------------------------

1.12. Eligible Employee

 

Eligible Employee means an individual employed by the Company or an Affiliate
who is a member of a select group of management or highly compensated employees
of the Company or an Affiliate who had attained age 58 and had 20 or more Years
of Service with the Company and its Affiliates as of January 1, 2005. An
individual shall remain an Eligible Employee only so long as the individual
remains in such select management group or continues to be highly compensated.

 

1.13. Good Reason

 

Good Reason means:

 

(a) the assignment to a Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of written notice
thereof given by the Participant to the Company’s Chief Executive Officer, or,
in the case of the Chief Executive Officer, to the Committee;

 

(b) any reduction in a Participant’s pay or benefits, other than an isolated,
insubstantial and inadvertent reduction not occurring in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by the Participant to the Company’s Chief Executive Officer, or, in the case of
the Chief Executive Officer, to the Committee;

 

(c) the Company’s requiring a Participant to be based at any office or location
that is more than 35 miles from where the Participant was employed immediately
preceding the effective date, without the Participant’s prior consent.

 

(d) any purported termination by the Company of the Participant’s employment
otherwise than as expressly permitted under the Supplemental Plan; or

 

(e) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Supplemental Plan.

 

1.14. Participant

 

Participant means an Eligible Employee who the Committee designated as a
Participant in the Severance Plan or a former Participant who has accrued a
benefit under the Supplemental Plan.

 

5



--------------------------------------------------------------------------------

1.15. Regular Plan

 

Regular Plan means the Improved Retirement Plan for Employees of Noland Company,
as amended from time to time.

 

1.16. Severance Plan

 

Severance Plan means the Noland Company Executive Severance Pay Plan.

 

1.17. Supplemental Plan

 

Supplemental Plan means the Noland Company Supplemental Executive Retirement
Plan.

 

1.18. Year of Service

 

Year of Service means full and fractional years of employment with the Company.

 

6



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

 

2.01. In General

 

Each Participant shall become a participant in the Supplemental Plan effective
as of the date he is so designated.

 

A Participant who has become eligible to receive a benefit under the
Supplemental Plan shall continue to be a Participant following termination of
employment until the benefit has been paid in full, either to the Participant or
the Participant’s Beneficiary.

 

2.02. Termination of Employment

 

A Participant who voluntarily discontinues his or her employment with the
Company and its Affiliates for other than Good Reason or whose employment with
the Company and its Affiliates is terminated for Cause after a Change of
Control, shall immediately cease to be a Participant under this Supplemental
Plan and shall forfeit all rights under this Supplemental Plan. A Participant on
authorized leave of absence from the Company shall not be deemed to have
terminated employment or to have lost his or her status as an Eligible Employee
for the duration of such leave of absence.

 

7



--------------------------------------------------------------------------------

ARTICLE III

BENEFITS

 

Subject to the limitations set forth in Articles IV and V, the benefits of a
Participant and his or her Beneficiary shall be as follows:

 

3.01. Retirement Benefit

 

(a) A Participant shall be entitled to the benefit described in this Section
3.01 if the Participant’s employment with the Company or an Affiliate ends after
a Change of Control for a reason other than the Participant’s voluntary
termination other than for Good Reason or termination for Cause.

 

(b) The basic objective of this Supplemental Plan is to produce for the
Participant a monthly benefit that is equal to one-twelfth (1/12) of the
difference between the Participant’s Accrued Benefit under the Regular Plan, as
amended from time to time, attributable to Credited Service, Compensation, and
Covered Compensation earned thereunder, and the Accrued Benefit the Participant
would receive under the Regular Plan assuming his or her employment with the
Company and its Affiliates continued at the same Compensation level through the
end of his or her Protection Period or, if earlier, to the date of his death or
Disability, under the Severance Plan reduced (to the extent benefit accruals
under the Regular Plan continue through the Protection Period or, if earlier, to
the date of his death or Disability) by any period of comparable employment with
the Company or its Affiliates after a Change of Control. See Exhibit I for the
applicable Protection Periods.

 

(c) Except as provided in Sections 3.02 or 3.03, the payment of the benefit
described in this Section 3.01 shall commence on the Participant’s Normal
Retirement Date under the Regular Plan.

 

3.02. Early Retirement Benefits

 

Solely to the extent provided under guidance promulgated under Code section
409A, a Participant may elect to commence his or her benefit as of an Early
Retirement Date under the Regular Plan. Any such benefit payable to a
Participant hereunder shall be the Actuarial Equivalent of the projected Accrued
Benefit he or she would have accrued hereunder.

 

3.03. Death Benefits

 

The Beneficiary of a Participant who dies after termination of employment
following a Change of Control but prior to the end of his or her Protection
Period under the Severance Plan shall be entitled to a benefit hereunder based
on the additional service credit the Participant would be entitled to under
Section 3.01 through his or her date of death, payable as of the first day of
the month following the Participant’s death.

 

8



--------------------------------------------------------------------------------

3.04. Methods of Payment

 

(a) Single Participants. Unless a single Participant is otherwise permitted to
elect an Actuarially Equivalent form of life annuity under the Regular Plan and
guidance provided under Code section 409A, he or she shall receive his benefit
as a straight life annuity.

 

(b) Married Participants. Unless a married Participant is otherwise permitted to
elect an Actuarially Equivalent form of life annuity under the Regular Plan and
guidance provided under Code section 409A, he or she shall receive his benefit
as a 100% Joint and Survivor Annuity.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

VESTING

 

All rights to benefits accrued under the Supplemental Plan shall be fully
vested.

 

10



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION, AMENDMENT OR MODIFICATION OF SUPPLEMENTAL PLAN

 

5.01. Right to Amend or Terminate

 

(a) Except as otherwise specifically provided, the Company reserves the right,
prior to a Change of Control, to amend or modify this Supplemental Plan, wholly
or partially, at any time and from time to time, or to terminate the
Supplemental Plan. Such right to amend, modify, or terminate the Supplemental
Plan shall be exercised by the Board.

 

(b) Without the written consent of a Participant or, following the Participant’s
death, his or her Beneficiary, any such termination, amendment or change may not
adversely affect the benefits paid or obligations to any Participant who died,
became disabled or retired before the termination, amendment, or change.

 

(c) The Board may delegate to the Committee or other delegee all or part of its
authority to amend or terminate the Supplemental Plan.

 

(d) The Supplemental Plan may not be amended or terminated following a Change of
Control without the written consent of each affected Participant or Beneficiary.

 

5.02. Notice

 

Section 5.01 notwithstanding, no action to terminate the Supplemental Plan shall
be taken except upon thirty (30) days’ written notice to each Participant or
Beneficiary affected thereby.

 

5.03. Manner of Giving Notice

 

Any notice which shall be or may be given under the Supplemental Plan shall be
in writing and shall be mailed by United States mail, postage prepaid. If notice
is to be given to the Company, such notice shall be addressed to the Company’s
or its successor’s Corporate Secretary. If notice is to be given to a
Participant, such notice shall be addressed to the Participant’s last known
address.

 

5.04. Discharge of Obligation

 

Except as provided in Section 5.01, upon the termination of this Supplemental
Plan by the Board, the Supplemental Plan shall no longer be of any further force
or effect, and, except as provided in Section 5.01, neither the Company nor any
Participant shall have any further obligation or right under this Supplemental
Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

OTHER BENEFITS AND AGREEMENTS

 

The benefits provided for a Participant and his or her Beneficiary under the
Supplemental Plan are in addition to any other benefits available to such
Participant under any other plan or program of the Company or a participating
Affiliate for its employees, and, except as may otherwise be expressly provided
for, the Supplemental Plan shall supplement and shall not supersede, modify or
amend any other plan or program of the Company or a participating Affiliate in
which a Participant is participating.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTIONS ON TRANSFER OF BENEFITS

 

No right or benefit under the Supplemental Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to do so shall be void. No right or benefit hereunder shall in any
manner be liable for or subject to the debts, contracts, liabilities, or torts
of the person entitled to such benefit.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION OF THE SUPPLEMENTAL PLAN

 

8.01. Supplemental Plan Administration

 

(a) The Supplemental Plan shall be administered by the Committee or its
delegate. Subject to the provisions of the Supplemental Plan, the Committee may
adopt such rules and regulations as may be necessary to carry out the purposes
hereof. The Committee’s interpretation and construction of any provision of the
Supplemental Plan shall be final and conclusive.

 

(b) The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his membership on
the Committee, excepting only expenses and liabilities arising out of his own
willful misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

 

(c) In addition to the powers hereinabove specified, the Committee shall have
the power to compute and certify the amount and kind of benefits from time to
time payable to Participants and Beneficiaries under the Supplemental Plan, and
to authorize all disbursements for such purposes.

 

8.02. Reports and Records

 

To enable the Committee to perform its functions, the Company and any
participating Affiliate shall supply full and timely information to the
Committee on all matters relating to the compensation of all Participants, their
retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require.

 

8.03. Benefit Claims

 

The benefit claims review procedure set forth in the Regular Plan is
incorporated herein by reference and made applicable to the Supplemental Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL

 

9.01. No Guarantee of Employment

 

The Supplemental Plan does not in any way limit the right of the Company or an
Affiliate at any time and for any reason to terminate a Participant’s employment
or such Participant’s status as an Eligible Employee. In no event shall the
Supplemental Plan, by its terms or by implication, constitute an employment
contract of any nature whatsoever between the Company or an Affiliate and a
Participant.

 

9.02. Funding

 

(a) All Supplemental Plan Participants and Beneficiaries are general unsecured
creditors of the Company with respect to the benefits due hereunder and the
Supplemental Plan constitutes a mere promise by the Company to make benefit
payments in the future. It is the intention of the Company that the Supplemental
Plan be considered unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.

 

(b) The Company may, but prior to a Control Change Date is not required to,
establish a grantor trust which may be used to hold assets of the Company which
are maintained as reserves against the Company’s unfunded, unsecured obligations
hereunder. Such reserves shall at all times be subject to the claims of the
Company’s creditors. To the extent such trust or other vehicle is established
the Company’s obligations hereunder shall be reduced to the extent such assets
are utilized to meet its obligations hereunder. Any such trust and the assets
held thereunder are intended to conform in substance to the terms of the model
trust described in Revenue Procedure 92-64, 1992-33 IRB 11 (8-17-92).

 

9.03. Supplemental Plan Binding

 

The Supplemental Plan shall be binding upon the Company, any participating
Affiliate and successors and assigns, and, subject to the powers set forth in
Article V, upon a Participant’s, his Beneficiary’s, or any of their assigns,
heirs, executors and administrators.

 

9.04. Interpretation of Supplemental Plan

 

To the extent not preempted by federal law, the Supplemental Plan shall be
governed and construed under the laws of Virginia (other than its choice of law
rules) as in effect from time to time.

 

9.05. Construction

 

Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

 

 

15



--------------------------------------------------------------------------------

ADOPTION

 

The Company has adopted this Supplemental Plan pursuant to action taken by the
Board. As evidence of its adoption of the Supplemental Plan, Noland Company has
caused this document to be signed by its duly authorized officer, as of the 11th
day of April, 2005, and made effective as of April 1, 2005.

 

NOLAND COMPANY

By:

 

/s/ Lloyd U. Noland

--------------------------------------------------------------------------------

    Lloyd U. Noland, III     Chairman and President

 

16



--------------------------------------------------------------------------------

EXHIBIT I

 

Noland Company

Supplemental Executive Retirement Plan

Effective April 1, 2005

 

Name of Participant

--------------------------------------------------------------------------------

  

Additional Years of Credited Service under

the Supplemental Plan*

--------------------------------------------------------------------------------

Lloyd U. Noland, III    3 Arthur P. Henderson, Jr.    3 James E. Sykes, Jr.    2
David M. Thompson    2 Robert M. Jones    2 John E. Gullett    1.5

--------------------------------------------------------------------------------

* Such service shall be reduced by each day of continuing comparable employment
with the Company and its Affiliates after a Change of Control if the Regular
Plan continues through the end of the Protection Period under the Severance Plan
or, if earlier, to the Participant’s date of death or Disability.

 

17